UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2014 EPAZZ, Inc. (Exact name of Registrant as specified in its charter) Illinois 333-139117 36-4313571 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 205 W. Wacker. Dr. Suite 1320 Chicago, IL 60606 (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 955-8161 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. In September 2014, Epazz, Inc.’s (the “Company’s”) majority stockholder and sole director (Shaun Passley) approved a 1:10,000 reverse stock split of the Company’s Class A common stockEffective October 6, 2014, the Company affected the 1:10,000 reverse stock split of its Class A common stock.The Company’s Class B common stock and preferred stock were not affected by the reverse stock split.The Company’s new symbol following the reverse split will be EPAZD. The D will be removed in 20 business days.Following the reverse stock split, the Company has 33,621,390 shares of common stock issued and outstanding and 100,000,000 shares of Class A common stock authorized.The Company’s new CUSIP number is 29413V 309. The majority stockholder and sole direct (Shaun Passley) plans to buy up to $10,000 worth of Common A in the open market SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EPAZZ, INC. Date:October 14, 2014 By:/s/ Shaun Passley Shaun Passley Chief Executive Officer
